688 N.W.2d 505 (2004)
PEOPLE
v.
LEAGUE.
No. 124528.
Supreme Court of Michigan.
September 28, 2004.
SC: 124528, COA: 237168.
By order of January 17, 2004, the application for leave to appeal the July 17, 2003 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Maynor (Docket No. 123760). On order of the Court, the opinion having been issued on June 29, 2004, 470 Mich. 289, 683 N.W.2d 565 (2004), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.